Citation Nr: 1618721	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to November 15, 2013, to include the propriety of a reduction from 30 percent to 10 percent effective July 1, 2009, and in excess of 40 percent since November 15, 2013, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active military service from May 1969 to March 1973. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2013, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  A November 2013 rating decision increased the disability rating for bilateral hearing loss disability to 40 percent effective November 15, 2013.  


FINDINGS OF FACT

1.  The medical evidence of record at the time of the reduction in rating actually shows a worsening of the Veteran's bilateral hearing loss disability and fails to show actual improvement in the disability.

2.  Prior to November 15, 2013, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level VI hearing impairment in the right ear and no worse than Level VII hearing impairment in the left ear.

3.  Since November 15, 2013, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level VII hearing impairment in the right ear and no worse than Level VII hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability rating for bilateral hearing loss disability, from July 1, 2009, to November 14, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2015).

2.  Prior to November 15, 2013, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2015).

3.  Since November 15, 2013, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, given the favorable decision on the claim for restoration of a 30 percent disability rating, no further discussion of the duties to notify and assist is needed.  The Veteran received 38 U.S.C.A. § 5103(a)-compliant notice on the claim for increase in September 2008.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in October 2008, September 2009, and November 2013 to ascertain the nature and severity of his disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

In the prior remand, the Board requested that a VA examiner interpret the results of an audiogram contained in a March 2010 VA hearing test, recording the threshold levels in each ear for each of the apparent two tests that were done.  Unfortunately, the examiner was unable to find the audiogram.  However, after further review, the Board observes that the audiologist who conducted that hearing test plotted a line using the worse result of the two tests for each ear.  As using those results is more favorable to the Veteran, the Board will also use those results.  As such, the Board finds that the VA examiner's inability to find and interpret the audiogram is of no prejudice to the Veteran.  Bernard, 4 Vet. App. 384.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Reduction in Rating

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  

Procedurally, where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e) (2015). 

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).   The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2015).  

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The Veteran's bilateral hearing loss disability was properly reduced pursuant to the requirements of 38 C.F.R. § 3.105(e).  The RO prepared a rating decision proposing the reduction in February 2009 setting forth the rationale of the proposed reduction.  The RO then issued a rating decision in April 2009 reducing the rating effective July 1, 2009.  Thus, the Veteran received proper notice and the benefit of other measures under 38 C.F.R. § 3.105(e).

The 30 percent disability rating had been assigned by the RO in an August 2005 rating decision and was effective January 31, 2005.  Thus, the rating had been in effect for less than five years and the provisions of 38 C.F.R. § 3.344 do not apply.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

The Veteran's bilateral hearing loss disability has been rated under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The August 2005 rating decision assigned a 30 percent rating based on a February 2005 VA examination.  At that examination, the Veteran reported difficulty in all situations with the left ear.  Audiometric testing revealed that the hearing threshold levels in decibels were 40, 55, 55, and 75 in the right ear and 80, 85, 100, and 110 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 56 in the right and 94 in the left.  Maryland CNC speech recognition scores were 96 percent in the right ear and 76 percent in the left ear.  The examiner noted that word recognition scores were excellent for the right ear at slightly loud conversational levels and fair for the left ear at loud conversational levels.

Applying the criteria for rating hearing loss to these findings results in designation of Level I hearing in the right ear and Level V hearing in the left ear based on application of the findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  As the puretone thresholds for the left ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa would have resulted in a higher numeric designation of IX but still a 0 percent rating under Table VII.  While each ear is to be evaluated separately, and the puretone thresholds for the right ear did not meet the definition of an exceptional pattern of hearing impairment, the RO applied Table VIa to the right ear, resulting in a higher numeric designation of IV, which combined with IX for the left ear to yield a 30 percent rating under Table VII.  Thus, while erroneous, the August 2005 rating decision assigned a 30 percent rating for bilateral hearing loss disability.

An October 2008 VA examination revealed that the hearing threshold levels in decibels were 40, 45, 70, and 80 in the right ear and 60, 70, 70, and 80 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 58.75 in the right and 70 in the left.  Maryland CNC speech recognition score was 96 percent in each ear.  These findings result in designation of Level II hearing in each ear based on application of the findings to Table VI, and warrant a 0 percent rating under Table VII.  As the puretone thresholds for the left ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa results in a higher numeric designation of VI, and a 10 percent rating under Table VII.  

At a November 2008 VA examination, the Veteran reported that he hears very little out of the left ear.

A September 2009 VA examination revealed findings identical to those of the October 2008 examination and thus results in the same 10 percent rating.

A March 2010 VA hearing test revealed that the hearing threshold levels in decibels were 55, 65, 75, and 85 in the right ear and 70, 90, 85, and 80 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 70 in the right and 81.25 in the left.  Maryland CNC speech recognition score was 88 percent in the right ear and 84 percent in the left ear.  These findings result in designation of Level III hearing in each ear based on application of the reported findings to Table VI, and warrant a 0 percent rating under Table VII.  However, as the puretone thresholds for each ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa results in a higher numeric designation of VI in the right and VII in the left, and a 30 percent rating under Table VII.  

The reduction in rating of the Veteran's bilateral hearing loss disability was based on the October 2008 VA examination showing findings resulting in a designation of Level II hearing in the right ear and Level VI hearing in the left ear, warranting a 10 percent rating.  While the Veteran's disability appeared to have improved based on the AOJ's earlier erroneous application of the findings of the February 2005 examination that yielded a 30 percent rating, the findings of that examination actually warranted a 0 percent rating.  Thus, the October 2008 examination actually shows a worsening of his bilateral hearing loss disability, one that legitimately met the criteria for a 10 percent rating.  

More importantly, however, the October 2008 examination did not show improvement in the Veteran's hearing loss, when compared to the earlier examination.  Other than in cases involving clear and unmistakable error, to reduce a disability rating the evidence must show actual improvement, rather than that the disability does not meet the current criteria for the rating sought to be reduced.  At the February 2005 VA examination that led to the assignment of a 30 percent rating, the Veteran reported difficulty in all situations with the left ear.  At the November 2008 VA examination, he reported that he hears very little out of the left ear.  

Given the above, the medical evidence of record at the time of the reduction in rating actually shows a worsening of the Veteran's bilateral hearing loss disability and fails to show actual improvement in the disability.  As such, the reduction in rating was not proper.

In conclusion, the reduction in rating of bilateral hearing loss disability from 30 percent to 10 percent effective July 1, 2009, was not proper, and the 30 percent rating must be restored, effective July 1, 2009.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, VA received the Veteran's claim for an increased rating for his bilateral hearing loss disability in July 2008.

Given the Board's finding that the reduction in rating was improper, the Veteran's bilateral hearing loss disability is rated at 30 percent prior to November 15, 2013, and 40 percent since November 15, 2013.

As discussed earlier, the findings of the October 2008  and September 2009 VA examinations result in designation of Level II hearing in the right ear based on application of Table VI and Level VI hearing in the left ear based on application of Table VIa, and warrant a 10 percent rating under Table VII.  The findings of the March 2010 VA hearing test result in designation of Level VI hearing in the right ear and Level VII hearing in the left ear based on application of Table VIa, and warrant a 30 percent rating under Table VII.  

Thus, prior to November 15, 2013, the Veteran's bilateral hearing loss disability had been manifested by no worse than Level VI hearing impairment in the right ear and no worse than Level VII hearing impairment in the left ear.  Accordingly, a disability rating in excess of 30 percent for bilateral hearing loss disability prior to November 15, 2013, is not warranted.

The Veteran underwent a VA examination on November 15, 2013.  He reported difficulty hearing customers and family, noting that he cannot communicate very well without his hearing aids.  Examination revealed that the hearing threshold levels in decibels were 55, 75, 95, and 95 in the right ear and 80, 75, 85, and 80 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 80 in the right and 80 in the left.  Maryland CNC speech recognition score was 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran's hearing loss is moderate to severe and, even with hearing aids, limits employability to jobs where communication with customers and co-workers over distance is not essential for best job performance.  

These findings result in designation of Level III hearing in the right ear and Level II in the left ear based on application of Table VI, and warrant a 0 percent rating under Table VII.  However, as the puretone thresholds for each ear met the definition of an exceptional pattern of hearing impairment, application of Table VIa results in a higher numeric designation of VII in the right ear and VII in the left ear, and a 40 percent rating under Table VII.  

Thus, since November 15, 2013, the Veteran's bilateral hearing loss disability has been manifested by no worse than Level VII hearing impairment in the right ear and no worse than Level VII hearing impairment in the left ear.  Accordingly, a disability rating in excess of 40 percent for bilateral hearing loss disability since November 15, 2013, is not warranted.

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he reported during the VA examinations that he had difficulty hearing customers and family members, especially with the left ear, audiological evaluations do not demonstrate a higher level of hearing loss than assigned.  

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss disability.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Accordingly, the Board concludes that a disability rating in excess of 30 percent prior to November 15, 2013, and in excess of 40 percent since November 15, 2013, for bilateral hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of his bilateral hearing loss, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.

Moreover, there is no evidence that the Veteran's bilateral hearing loss has resulted in an exceptional or unusual disability picture.  Although he has reported hearing difficulties, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to obtain or maintain employment.  He has also not required frequent hospitalizations for his hearing loss.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

Given the above, the Board finds nothing in the record to indicate that his bilateral hearing loss would cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his hearing loss.  Per his report at the November 2013 examination, he was still working.  Thus, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)

ORDER

As the reduction in rating of bilateral hearing loss disability from 30 percent to 10 percent was not proper, restoration of the 30 percent rating effective July 1, 2009, is granted.

A disability rating in excess of 30 percent prior to November 15, 2013, for bilateral hearing loss disability is denied.

A disability rating in excess of 40 percent since November 15, 2013, for bilateral hearing loss disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


